MEMORANDUM **
Kenneth W. Reed appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to Fed. R.Civ.P. 41(b) for failure to comply with a court order. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
The district court did not abuse its discretion by dismissing Reed’s action pursuant to Rule 41(b) because he failed to comply with three court orders mandating that he file an amended complaint. See id.
Reed’s contention that the district judge was biased lacks merit. See Leslie v. Grupo ICA 198 F.3d 1152, 1160 (9th Cir.1999).
Reed’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.